Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 25, 2019

                                       No. 04-19-00684-CR

                                        Bryan SANCHEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR7794
                           Honorable Ron Rangel, Judge Presiding

                                         ORDER
        Appellant, Bryan Sanchez, entered into a plea bargain with the State, and pled nolo
contendere to the offense of sexual assault. The trial court imposed sentence in accordance with
the agreement and signed a certificate stating this “is a plea-bargain case, and the defendant has
NO right of appeal. See TEX. R. APP. P. 25.2(a)(2). Sanchez timely filed a notice of appeal. The
clerk’s record, which includes the trial court’s rule 25.2(a)(2) certification and a written plea
bargain agreement, has been filed. See TEX. R. APP. P. 25.2(d). This court must dismiss an appeal
“if a certification that shows the defendant has the right of appeal has not been made part of the
record.” Id.

         The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.
25.2(a)(2). The record appears to support the trial court’s certification that Sanchez does not have
a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court
of appeals should review clerk’s record to determine whether trial court’s certification is
accurate).

        Sanchez is hereby given notice that this appeal will be dismissed pursuant to rule 25.2(d)
of the Texas Rules of Appellate Procedure unless an amended certification showing he has the
right to appeal is made part of the appellate record by November 15, 2019. See TEX. R. APP. P.
25.2(d); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order) (en banc), disp.
on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated
for publication).
        We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on the attorneys of record and the court
reporter.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2019.



                                                      ___________________________________
                                                      LUZ ESTRADA,
                                                      Chief Deputy Clerk